Citation Nr: 0929604	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative residuals of a cervical discectomy and fusion, 
to include a scar, cervical degenerative disc disease, and 
intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  

In July 2007, the Board remanded the Veteran's appeal to the 
RO for further evidentiary development.  At that time, his 
cervical spine disability was characterized as status post 
anterior cervical diskectomy.  At the examination 
subsequently conducted in November 2007 pursuant to the 
Board's remand, the examiner redefined the disorder as 
post-operative cervical discectomy and fusion, to include a 
scar, cervical degenerative disc disease, and intervertebral 
disc syndrome.  

The examiner based her re-characterization of the Veteran's 
cervical spine disability on his subjective history of neck 
pain, the surgery on his cervical spine, and the subsequent 
objective examination findings.  Consequently, the Board has 
re-defined the claim as listed on the title page of this 
decision.  


FINDINGS OF FACT

1.  The cervical spine disability is manifested by some 
limitation of rotation (but otherwise normal range of motion) 
of the Veteran's neck, pain on motion, tenderness across his 
lower neck area, and no more than mild impairment of the 
musculocutaneous, circumflex, and long thoracic nerves.  

2.  Radiation of pain on movement, bedrest as prescribed by a 
physician, muscle spasm, or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis have not 
been shown.  

3.  Residual scarring of the Veteran's neck is asymptomatic.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
10 percent for post-operative residuals of a cervical 
discectomy and fusion, to include a scar, cervical 
degenerative disc disease, and intervertebral disc syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5242 (since Sept. 26, 2003); DCs 5003, 5290 (prior to 
Sept. 26, 2003); 38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 
23, 2002); 38 C.F.R. § 4.71a, DC 5243 (since Sept. 23, 2002).  

2.  The criteria for a separate compensable rating for 
residual scarring of the neck have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.118, DCs 7800, 7803, 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

By a March 2003 rating action in the present case, the RO 
granted service connection for status post residuals of an 
anterior cervical diskectomy at C6-C7 (10 percent, from 
February 1, 2003).  Pursuant to the subsequent November 2007 
examination findings, the RO, in December 2007 
re-characterized the Veteran's cervical spine disability as 
post-operative residuals of a cervical discectomy and fusion, 
to include a scar, cervical degenerative disc disease, and 
intervertebral disc syndrome but confirmed the 10 percent 
rating.  

The Veteran's cervical spine disability remains evaluated at 
10 percent.  In adjudicating his claim for an increased 
rating for this disorder, the Board will consider whether a 
higher evaluation is warranted at any time during the appeal 
period.  In so doing, the Board will consider the following 
applicable diagnostic codes.  

Spinal Rating Criteria.  Initially, the Board notes that the 
schedular criteria by which disabilities of the spine are 
rated changed during the pendency of the appeal.  
Specifically, on September 23, 2002, a change to a particular 
diagnostic code (5293) was made effective.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  These changes were incorporated in the changes 
made to all of the spinal rating criteria, which became 
effective on September 26, 2003.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).  

VA General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  A new 
rule may not extinguish any rights or benefits the claimant 
had prior to enactment of the new rule.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

According to the former spinal rating criteria, degenerative 
arthritis is rated based on limitation of motion of the 
affected part(s).  38 C.F.R. § 4.71a, DC 5003.  The following 
ratings are warranted for varying degrees of limitation of 
motion of the cervical spine:  slight (10 percent), moderate 
(20 percent), and severe (30 percent).  38 C.F.R. § 4.71a, 
DC 5290.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Further, impairment resulting from intervertebral disc 
syndrome is evaluated as follows:  post-operative, cured (0 
percent); mild (10 percent); moderate with recurring attacks 
(20 percent); severe with recurring attacks and intermittent 
relief (40 percent); and pronounced with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, DC 5293 (prior to Sept. 23, 2002).  

According to the revised spinal rating criteria, 
intervertebral disc syndrome will be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent will be awarded upon 
evidence of limitation of forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees, a combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The following higher ratings are warranted with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  30 percent (with evidence of 
limitation of forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine; 40 percent (with evidence of unfavorable ankylosis of 
the entire cervical spine); and 100 percent (with evidence of 
unfavorable ankylosis of the entire spine).  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  

For VA compensation purposes, the following are the normal 
ranges of motion of the cervical spine:  forward flexion from 
zero to 45 degrees, extension from zero to 45 degrees, left 
and right lateral flexion from zero to 45 degrees, and left 
and right lateral rotation from zero to 80 degrees.  The 
normal combined range of motion of the cervical spine is 
340 degrees.  38 C.F.R. § 4.71a, Note 2 following General 
Rating Formula for Diseases and Injuries of the Spine (2008); 
see also 38 C.F.R. § 4.71a, Plate V.  

Further, as previously discussed herein, when a diagnostic 
code provides for compensation based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  Specifically, determinations should be made that 
adequately portray the extent of the functional loss "in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also 38 C.F.R. § 4.59 (2008) ("[t]he 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability 
. . . [and] to recognize actually painful, unstable, or 
malaigned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint").  

Also, according to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 20 percent 
rating will be awarded upon evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The following higher 
evaluations may be awarded:  40 percent (with evidence of 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months) and 
60 percent (with evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 
12 months).  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).  

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Note 1 following Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).  

In any event, the spinal rating criteria also provides that 
any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, 
should be evaluated separately, under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1 following General 
Rating Formula for Diseases and Injuries of the Spine (2008).  

Multiple examinations conducted on the Veteran's cervical 
spine throughout the appeal have reflected no worse than 15 
degrees of rotation of his neck on the right and 20 degrees 
of rotation of his neck on the left, pain on motion, 
tenderness across the lower neck area, impairment of his long 
thoracic, circumflex, and musculocutaneous nerves, and no 
worse than 4/5 muscular strength with shoulder abduction, 
biceps, and triceps movement and with raising his arms above 
a 90 degree angle.  Also various radiographic films 
illustrate cervical intervertebral disc syndrome and 
degenerative narrowing at the C5-C6 levels as well as 
surgical fusion of C6-C7 with severe degenerative changes.  

However, the Veteran was found to have normal flexion, 
extension, and bilateral lateral flexion of his cervical 
spine, 2+ reflexes throughout, and intact sensory perception.  
In addition, no radiation of pain on movement or muscle spasm 
was shown.  

This evidentiary posture does not support an evaluation 
greater than 10 percent, pursuant to the former spinal rating 
criteria.  Although the Veteran initially exhibited 15 
degrees of rotation of his neck on the right and 20 degrees 
of rotation of his neck on the left in March 2004, he later 
(in November 2007) was found to have 80 degrees of rotation 
of his neck, bilaterally.  

In any event, the remainder of the ranges of motion of his 
cervical spine (including flexion, extension, and bilateral 
lateral flexion) has been consistently normal.  Such evidence 
does not support a finding of moderate limitation of motion 
of the cervical spine, pursuant to the former rating criteria 
under DC 5290 for moderate limitation of motion of the 
cervical spine.  

The Board acknowledges that pain on motion, tenderness across 
the lower neck area, as well as some impairment of the 
Veteran's long thoracic, circumflex, and musculocutaneous 
nerves were shown.  Significantly, however, 2+ reflexes as 
well as intact sensory perception were illustrated, and no 
muscle spasm was demonstrated.  Such evidence does not 
support a finding of moderate intervertebral disc syndrome, 
pursuant to the former rating criteria under DC 5293.  

Moreover, the objective evaluation findings do not support 
the next higher rating of 20 percent, pursuant to the amended 
spinal rating criteria.  As the Board has previously noted 
herein, the Veteran has exhibited normal forward flexion of 
his cervical spine, and he has exhibited a combined range of 
motion of his cervical spine no worse than 215 degrees.  

Such ranges of motion, and the absence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis necessitate a rating no higher than the 
currently-assigned 10 percent evaluation for the Veteran's 
cervical spine disability, based on the amended rating 
criteria.    

Further, the Board acknowledges that, at the November 2007 
examination, the Veteran stated that his neck pain (which 
occurred intermittently approximately twice per day) is 
sometimes relieved by bed rest.  Significantly, however, none 
of the medical reports of record indicate that a physician 
has actually prescribed bedrest for the Veteran's neck pain.  

In fact, medical evidence of record reflects the need for 
only periodic outpatient treatment for the Veteran's neck 
pain.  Therefore, a higher rating is not warranted based on 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.

Additionally, examination of the Veteran's cervical spine has 
shown no associated bowel, bladder, or erectile dysfunction 
problems.  Although some impairment to the Veteran's long 
thoracic, circumflex, and musculocutaneous nerves has been 
found, evaluations have also shown no worse than  4/5 
muscular strength with shoulder abduction, biceps, and 
triceps movement and with raising his arms above a 90 degree 
angle.  In addition, 2+ reflexes throughout, intact sensory 
perception, and no muscle spasm have been shown.  Thus, a 
separate compensable rating for impairment to the Veteran's 
long thoracic, circumflex, and musculocutaneous nerves is not 
warranted.    

The Board acknowledges that, during the appeal period, the 
Veteran has described pain in the back of his neck radiating 
down to his fingers.  According to the Veteran, this pain, 
which is aching, sticking, burning, sharp, and a 10/10, 
occurs intermittently approximately twice per day.  The pain 
is elicited with physical activity and is alleviated with 
rest or with Tylenol, methocarbamol, and a brace.  He stated 
that his neck pain required either bed rest or a neck brace.  

In this regard, the Board also acknowledges that examinations 
of the Veteran's cervical spine have shown tenderness across 
his lower neck area as well as pain on ranges of motion after 
repetitive use.  Also, outpatient treatment records reflect 
the need for periodic epidural steroid injections and 
physical therapy for treatment for his neck pain.  In 
addition, the November 2007 examiner opined that "it is 
likely that pain could significantly limit [the Veteran's] 
functional ability during flare-ups."  

Significantly, however, these evaluations have also 
demonstrated no radiation of pain on movement or muscle 
spasms.  Moreover, and of particular significance to the 
Board is the fact that the November 2007 examiner found no 
fatigue, weakness, lack of endurance, incoordination, or 
additional degrees of limitation of motion of the cervical 
spine after repetitive use.  

Consequently, and based on this evidence, the Board finds 
that the currently-assigned 10 percent rating for the 
cervical spine disability adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his neck.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
a finding that the criteria for an initial rating in excess 
of 10 percent for the Veteran's neck disability-based upon 
impairment resulting from the associated cervical spine 
pathology-have been met.  

Residual Scar.  Initially, the Board notes that pyramiding-
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes-is to be avoided.  38 C.F.R. § 4.14 (2008).  A 
veteran, however, may be entitled to separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  

The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
The rationale behind this "rule against pyramiding" is that 
a claimant should not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

The criteria pertinent to the evaluation of spinal disorders 
contemplate orthopedic and neurological symptoms associated 
with the diseased portion of the spine.  Importantly, 
however, as will be discussed in further detail below, the 
criteria relevant to the rating of scars contemplates the 
symptomatology related to the scar itself rather than that 
portion of the body on which the scar is located.  Thus, 
separate ratings may be awarded for spinal disability and a 
scar without violating the "rule against pyramiding."  

Accordingly, disfigurement of the head, face, or neck that is 
manifested by one characteristic of disfigurement warrants a 
10 percent rating.  38 C.F.R. § 4.118, DC 7800 (2008).  The 
next higher evaluation of 30 percent requires evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips] or, with two or three characteristics of 
disfigurement.  Id.  

The eight characteristics of disfigurement are:  a scar five 
or more in. (13 or more cm.) in length, a scar at least 
one-quarter inch (0.6 cm.) wide at its widest part, surface 
contour of scar elevated or depressed on palpation, scar 
adherent to underlying tissue, skin hypo- or hyper-pigmented 
in an area exceeding 6 sq. in. (39 sq. cm.), abnormal skin 
texture (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue 
missing in an area exceeding 6 sq. in. (39 sq. cm.), and 
indurated and inflexible skin in an area exceeding 6 sq. in. 
(39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 1 (2008).  

Ten percent ratings are also warranted under DCs 7803 and 
7804 for superficial scars that are unstable or painful on 
examination.  A "superficial" scar is one not associated 
with underlying soft tissue damage, and an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 
7803, Notes 1 & 2, DC 7804, Note 1 (2008).  

Physical examination of the Veteran's neck completed in 
November 2007 demonstrated the presence of a 4 cm. X  0.1 cm. 
scar on the right side of his neck.  The scar was level, with 
no tenderness, disfigurement, ulceration, adherence 
instability, inflammation, edema, tissue loss, keloid, hypo- 
or hyper-pigmentation, or abnormal texture.  

No medical evidence of record refutes these evaluation 
findings.  Significantly, without evidence of one 
characteristic of disfigurement or an unstable or painful 
superficial scar, a separate compensable rating for the 
Veteran's residual scar of his cervical spine is not 
warranted.    

Additional Considerations.  In reaching these conclusions, 
the Board has also considered the Veteran's assertions that 
his neck pathology has worsened.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

Here, the Veteran has described severe neck pain.  In this 
regard, the Board acknowledges that he is competent to report 
symptoms because such actions require only personal knowledge 
and his symptomatology comes to him through his senses.  
Layno, 6 Vet. App. at 470.  He is not, however, competent to 
identify a specific level of disability (e.g., as with his 
cervical spine disability)-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's cervical spine disability-has been provided by 
the medical personnel who have examined and/or treated him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective complaints of increased neck 
symptomatology.  See Cartright, 2 Vet. App. at 25 (interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  In sum, after a careful review of the evidence 
of record, the Board finds that the preponderance of the 
evidence is against a rating higher than the currently-
assigned 10 percent evaluation for this disability.  There is 
no doubt to be otherwise resolved.  As such, the appeal-as a 
rating greater than 10 percent for any portion of the appeal 
period-is denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's cervical spine 
disability has required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  Indeed, according to evidence of record, the Veteran 
has received only periodic outpatient treatment-and no 
inpatient medical care-for this disability since his 
retirement from active duty.  

At the November 2007 examination, the Veteran explained that, 
as a result of his cervical spine disability, he experienced 
severe neck pain and has difficulty gripping objects, 
driving, and sleeping.  Significantly, however, the November 
2007 examiner concluded, upon reviewing the claims folder and 
interviewing and examining the Veteran that he had no 
fatigue, weakness, lack of endurance, incoordination, or 
additional degrees of limitation of motion of his cervical 
spine after repetitive use.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's cervical spine 
disability resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disorder at 
any time during the current appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim for an increased rating for his cervical 
spine disability arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for this disability.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed, under VCAA, 
for this aspect of the Veteran's appeal.  

As to VA's duty to assist, the RO associated the Veteran's 
pertinent post-service treatment records with his claims 
folder, and he was afforded a pre-discharge examination in 
December 2002 and a post-service examination in November 
2007.  

With regard to the November 2007 VA examination in 
particular, the Board finds that this examination was 
adequate for evaluation purposes.  Specifically, the VA 
examiner reviewed the claims folder, interviewed the Veteran, 
and conducted an examination.  There is no indication that 
the VA examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  
Moreover, there is no contradicting medical evidence of 
record.  

Although he was given the opportunity to present testimony at 
a hearing before VA personnel, he declined to do so.  
Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

An initial rating in excess of 10 percent for post-operative 
residuals of a cervical discectomy and fusion, to include a 
scar, cervical degenerative disc disease, and intervertebral 
disc syndrome is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


